Citation Nr: 1401289	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Sandra Carmean


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served from September 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, a Travel Board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in December 2011 and was remanded for a new VA examination.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located on Virtual VA.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran does not currently have a disability manifested by hepatitis B.  



CONCLUSION OF LAW

Chronic hepatitis B was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue of hepatitis B.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in January 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to determine service connection for hepatitis B.  

Merits of the Claim

The Veteran seeks service connection for hepatitis B.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for hepatitis B have not been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as cirrhosis of the liver.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

The Veteran's service treatment records reflect a January 1973 diagnosis of hepatitis B.  The Veteran stated at his hearing that he was told he would no longer be able to give blood.  He also stated that he was informed that he had hepatitis, but not specifically which type.  He believes that "B" was marked, but not specifically identified.  At his separation examination, the Veteran reported a history of "stomach, liver, or intestine problem" but only noted dyspepsia and no other hepatitis symptoms.  The Veteran further stated at his hearing that he was not currently diagnosed with hepatitis B, but rather only hepatitis C.  He went on to say that no one had referred to his having hepatitis B except during service.  

The Veteran currently has a chronic liver disease.  At the January 2012 VA examination, the examiner ruled out hepatitis B as the source of the Veteran's liver disability.  The examiner noted the hepatitis B infection in service, but stated that it did not cause chronic liver disease because more recent tests have shown that the Veteran has reactive hepatitis B surface antibodies.  The hepatitis B antigen itself is non-reactive and it is not a disability.  The examiner opined that because the hepatitis B infection has resolved, it is not the cause of the Veteran's chronic liver disease.  In fact, the examiner noted that though there was serological evidence of hepatitis B in the past, it was not causing the Veteran any current problems and the appellant was immune to it.  

Therefore, there is no current diagnosis of hepatitis B.  Furthermore, the Veteran states, and the record reflects, that all his treatment since service has been for hepatitis C.  As there is no current disability due to hepatitis B, the Board cannot find service connection.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is evidence of a diagnosis of hepatitis B in service, there is no evidence of any disability due to hepatitis B since the appellant filed his claim.  There was no note of hepatitis B at his separation examination and all his treatment since service has been for hepatitis C.  Hence, the Board finds that the evidence in this case is not in equipoise.  Therefore, based on its review of the relevant evidence, and the evidence preponderates against the claim and the benefit of the doubt rule is not applicable.  Id.  Accordingly, service connection for hepatitis B is denied.  


ORDER

Entitlement to service connection for hepatitis B is denied.



REMAND

The Board remanded in December 2011 for a new VA examination to determine the etiology of the Veteran's hepatitis C.  An examiner opined in January 2012 that "[s]ince he was using IV drugs during service, therefore most likely the Hepatitis C infection occurred during that time."  This opinion is not responsive to the remand request and the Board finds that an addendum and/or additional opinion are needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).   

In this regard, the opinion did not include a full discussion of all possible modes of transmission of hepatitis C in light of the appellant's claim that he was exposed to multiple risk factors for developing hepatitis C in-service.  Indeed, the examination report only lists intravenous drug use as a risk factor despite the appellant's claim that the in-service sharing of razors and his receipt of inoculations via air guns may responsible for his hepatitis C.  Hence, an opinion considering those potential modes of transmission should be written and associated with the claims file.  If the examiner rejects those risk factors the reasons why they are rejected must be expressed.

The Veteran's VA outpatient records were most recently obtained in October 2011.  In the past, the Veteran has sought private medical care.  On remand, updated records should be obtained from VA and any private providers.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from October 2011 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO should solicit from the Veteran any private medical records in his possession as well as the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the January 2012 examination report should be returned for additional review and an addendum.  The claims folder, access to Virtual VA and a copy of this remand are to be made available for the examiner to review.  Following that review the examiner must opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that hepatitis C is related to the Veteran's active duty service.  

The addendum must contain a full discussion of all possible modes of transmission of hepatitis C including due to claimed in-service razor sharing and air gun inoculations.   All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

If the January 2012 examiner is unavailable to provide the requested opinion, access to the claims file and Virtual VA must be provided to another VA doctor who can provide the opinions requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


